Citation Nr: 0420312	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  00-17 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
August 14, 1973, to December 13, 1973, and on active duty in 
the U.S. Army from July 28, 1978, to December 20, 1979.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied service connection 
for PTSD.  Appeal to the Board was perfected.  This claim is 
again before the Board for appellate consideration after 
completion of its directives to the RO set forth in a July 
2001 remand order.

The veteran waived his right to a personal hearing before a 
Veterans Law Judge of the Board.  He testified personally at 
two RO hearings, held in June 1999 and February 2004.  
Transcripts of both are of record.


FINDINGS OF FACT

1.  There is neither evidence of a verified PTSD stressor, 
nor a current diagnosis of PTSD.

2.  There is no medical evidence attributing any psychiatric 
disorder to active duty. 


CONCLUSION OF LAW

Criteria for service connection for PTSD, or any diagnosed 
psychiatric disorder, have not been met.  38 U.S.C.A. § 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, as is the case here.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

VCAA was more recently revised with the enactment of the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  A provision of the law authorizes the Secretary of VA 
to decide a claim before the expiration of one-year provided 
a claimant to respond to VA's request for information or 
evidence.  This law, effective as if enacted on November 9, 
2000, immediately after the enactment of VCAA, supersedes the 
decision of the U. S. Court of Appeals for the Federal 
Circuit that invalidated a regulation, implementing VCAA, 
that required a response to VCAA in less than one year.  
Paralyzed Veterans of America v. Sec'y of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003).

VCAA requires that VA inform the claimant about information 
and evidence (1) not of record that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VCAA also requires 
that such notice be provided before the issuance of the 
initial unfavorable rating decision issued by the agency of 
original jurisdiction (AOJ) that is the subject of appeal.  
See recent decision of the U.S. Court of Appeals for Veterans 
Claims (Court), in Pelegrini v. Sec'y of Veterans Affairs, 
No. 01-944, issued on June 24, 2004.        
  
In the present case, the Board finds that the RO has 
satisfied its VCAA obligations.  First, VA has a duty to 
notify the veteran and his representative of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The veteran was 
notified in the RO's April 2002 letter, sent in compliance 
with the Board's July 2001 remand order, as to what VA's and 
veteran's respective responsibilities are in claim 
development, what VA's specific duties are, what evidence and 
information are needed to establish entitlement to the 
claimed benefits, what has been completed to date, and what 
specific information and evidence are needed.  The letter 
asked the veteran to "tell [the RO] about any additional 
information or evidence" for which he wanted the RO's 
assistance in obtaining, or provide the evidence or 
information himself.  It specified what types of information 
and evidence is needed with respect to the claimed PTSD 
stressor and explained that the purported stressor must be 
corroborated.  Further, through the Statement of the Case 
(SOC) and Supplemental SOCs (SSOCs), the veteran had ample 
notice of what evidence and information are needed to 
establish entitlement to disability benefits on a PTSD 
service connection claim.  It is noted that the March 2004 
SSOC provided the text of the duty-to-assist regulations in 
38 C.F.R. § 3.159 (2003).  Nothing in the record suggests 
that the veteran takes exception to any RO action or inaction 
concerning compliance with duty-to-notify provisions.  

The Board notes that the April 2002 VCAA letter was sent well 
after the rating decision from which this appeal arises was 
issued.  The Board finds, however, that, at most, this 
technical defect amounts to harmless error in this case.  
VCAA was enacted after the May 2000 rating decision being 
appealed, and the veteran was given a VCAA notice after the 
law became effective.  Here, a pre-AOJ-adjudication VCAA 
notice was simply not possible, as the law was not even in 
existence when the AOJ decision was issued.  This case is 
therefore distinguishable from one in which the AOJ decision 
being appealed was issued after the enactment of VCAA and 
VCAA notice was sent after such a decision.  In this 
connection, it is noted that the Pelegrini Court explicitly 
stated in its June 24, 2004 decision that, notwithstanding 
the requirement that a valid VCAA notice be provided before 
the AOJ decision, "[W]e do not hold that . . . [a] case in 
which pre-AOJ-adjudication notice was not provided . . . must 
be returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion . . . ."  The Board interprets the 
Court's Pelegrini decision and discussion therein not to mean 
that all VCAA notices issued after the AOJ decision on appeal 
are void ab initio; rather, the intent and purpose of the law 
are to provide a valid VCAA notice before the initial AOJ 
decision to ensure full and fair development of the case, but 
that a case-by-case evaluation may be necessary in cases 
where, as here, the VCAA did not even exist until after the 
AOJ decision on appeal was issued.      

As for the duty to assist, it is noted that the RO obtained 
relevant records, including VA medical center (VAMC) records, 
private medical records, and VA examination and diagnostic 
testing results, as identified by the veteran and associated 
them with the claims folder.  The veteran was asked whether 
he had relevant lay statements to submit.  See April 2002 
VCAA letter.  In connection with this claim, he gave personal 
testimony on two separate occasions at the RO.  Nothing in 
the record indicates that the veteran identified relevant 
records for which he wanted the VA's assistance in obtaining 
that are not presently included in the record.  In fact, in 
April 2004, the veteran wrote that he had no other evidence 
to submit and that he desired appellate review as soon as 
possible.
  
Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  The veteran's procedural and due process rights have 
not been abridged.  The Board concludes, therefore, that a 
decision on the merits at this time would not violate the 
VCAA, nor prejudice the veteran under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

II.  Laws and Regulations Governing Service Connection

In general, a grant of service connection for a claimed 
disability requires evidence demonstrating that a disease or 
injury resulting in current disability was incurred in active 
duty or, if pre-existing, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003); Pond v. West, 12 Vet. App. 341 (1999); Watson v. 
Brown, 4 Vet. App. 309 (1993); Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  It is noted that generalized subjective 
complaints alone are not sufficient; rather, underlying 
disease or injury must be shown.  The application of 38 
C.F.R. § 3.303 (2003) has an explicit condition that the 
veteran must have a current disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Also, service 
connection is granted for a disease diagnosed after discharge 
when the evidence establishes incurrence in service.  38 
C.F.R. § 3.303(d).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

Service connection for certain chronic diseases, to include 
psychosis, will be rebuttably presumed if it is manifested to 
a compensable degree within one year after discharge from 
active service, even without evidence of such disease in 
service.  These presumptive service connection provisions are 
available to both peacetime and wartime veterans, and 
irrespective of combat status.  There is, however, no 
presumptive service connection available for PTSD.  See 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2003).  

There are regulations specific to PTSD claims.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2003); Cohen v. Brown, 10 Vet. App. 128, 139-143 
(1997).  If the evidence establishes that the veteran engaged 
in combat with the enemy (as evidenced by the receipt of a 
service award for combat action, e.g., the Combat Infantryman 
Badge, or other official service records) and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2003).

Where, as here, the records do not show any combat 
decorations or other indisputable evidence of engagement in 
combat against the enemy, the veteran's assertions of in-
service stressors alone may not be sufficient to establish 
the occurrence of such events.  Rather, alleged stressors 
must be independently corroborated by official service 
records or other credible evidence.  38 C.F.R. § 3.304(f) 
(2003); Pentecost v. Principi, 16 Vet. App. 124 (2002); Cohen 
v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. 
App. 283 (1994).  

It is the distressing event, rather than the mere presence in 
a "combat zone," that constitutes a valid stressor.  
Zarycki v. Brown, 6 Vet. App. 91 (1993).  See also VAOPGCPREC 
12-1999 (October 18, 1999) (mere presence in a combat zone is 
not definite proof of participation in actual combat against 
the enemy).  Moreover, for PTSD purposes, a stressor must 
meet two requirements: (1) A person must have been "exposed 
to a traumatic event" in which he "experienced, witnessed, 
or was confronted with an event or events that involved 
actual or a threatened death or serious injury, or a threat 
to the physical integrity of self or others" and (2) his 
"response [must have] involved intense fear, helplessness, 
or horror."  Cohen, 10 Vet. App. at 141 (quoting DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 
1994)).

III.  Evidence and Analysis

As noted above, where, as here, there is no definite evidence 
of engagement in combat against the enemy, such as combat 
decorations, the veteran's claimed stressor must be verified 
by official service records or other reliable evidence.  The 
evidence submitted on the purported stressor includes the 
veteran's testimony documented in two RO hearing transcripts 
and his written statements concerning stressful incidents 
that occurred while stationed in Korea as an infantryman from 
the late summer of 1978 to early 1979.  The veteran stated 
that his primary stressor is a fall down a mountain while 
performing training exercises in Korea, which resulted in a 
right foot/ankle injury.  He also reported as stressful 
events: hearing sirens and artillery fire from a few miles 
away from his location while on "red" alert, seeing dead 
soldiers, hearing a mine explosion from a distance, seeing 
mutilated bodies at the U.S. Army hospital, hearing that a 
soldier named "Love" had disappeared, and hearing from 
others that a soldier named "Lee" was fatally shot.  He did 
not provide information more specific as to the claimed 
stressors.   



The record shows that the RO had contacted numerous sources, 
including the U.S Army Military History Institute, National 
Personnel Records Center, National Archives and Records 
Administration, and the U.S. Armed Services Center for the 
Research of Unit Records, to obtain corroborating 
information.  Apparently, the information provided by the 
veteran was either insufficient for the purposes of 
verification, or the incidents alleged are not the types of 
events that can be verified.  In either event, the RO was 
unable to obtain corroborating information from the sources 
contacted.  

Through the Board's July 2001 remand order, the veteran was 
given an additional opportunity to provide more specific 
information as to the purported stressor (who, what, when, 
and where), to enable another verification attempt.  It is 
noted that the RO sent the veteran a letter in April 2002 
asking for such information.  The veteran did not respond to 
this letter, and in July 2002, the RO issued an SSOC stating 
that the claim remains denied.  The veteran did not contact 
the RO until December 2002, when he submitted a vague 
statement that PTSD was caused by falling down a mountain in 
1978.  This fall was reported numerous times throughout the 
claims process (in fact, service connection is in effect for 
the residuals resulting therefrom) and was already known to 
the RO.  It added no new, specific information to permit 
another meaningful corroboration attempt.  

The veteran testified at a second RO hearing in April 2004.  
The hearing transcript documents the veteran's accounting of 
having marched on a mountain in late 1978, in Korea, near the 
Demilitarized Zone (DMZ).  He again described the fall, and 
subsequent medical attention received for the resulting 
injury.  He named two nurses who purportedly tended to his 
care: "Fox" and "Love."  He again described having seen 
dead or mutilated bodies.  The fact that the veteran reported 
having been near the DMZ was of record before April 2004 - in 
fact, this report was part of the basis for the Board's July 
2001 remand order providing the veteran another opportunity 
to provide more specific information needed for another 
verification attempt.  His April 2004 hearing testimony did 
not provide such information.  Essentially, at the April 2004 
hearing, the veteran repeated generalized statements made 
elsewhere concerning the stressful events in Korea.  As for 
the names of the two nurses ("Fox" and "Love"), the 
veteran apparently was unsure about their names.  See hearing 
transcript.  It also is noted that, at the first hearing, the 
veteran named a soldier named "Love" whom he had heard had 
been shot and killed - it is unclear as to whether there were 
two individuals named "Love".  In any event, the "new" 
information added after the July 2001 remand order concerning 
the purported stressor, in the form of April 2004 hearing 
testimony and December 2002 statement, still appears to be is 
insufficient for the purposes of another stressor 
corroboration attempt.  The claimed stressor incidents may 
not even be verifiable incidents.   

In this case, even assuming that the claimed stressor had 
been verified, the Board must still have a current diagnosis 
of PTSD (see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992)), and a medical opinion linking the stressor and PTSD.  
First, with respect to the diagnosis, the evidence shows that 
the veteran was initially diagnosed not with PTSD, but with 
paranoid schizophrenia, psychotic disorder, adjustment 
disorder with mixed emotional features, and personality 
disorder, apparently in conjunction with evaluation for 
alcohol abuse and drug dependence.  See 1994-1995 VA medical 
records.  It is noted that the veteran previously sought, but 
was denied, service connection for schizophrenia.   See 
October 1994 rating decision.  

According to the evidence of record, it was not until the 
late 1990s when the veteran was diagnosed with PTSD.  Records 
dated during this time period also show diagnoses of 
psychosis, panic disorder, and depression.  See, e.g., June 
and August 1998 VA medical records.  The PTSD diagnosis 
apparently was rendered based in part upon the veteran's 
uncorroborated accounting of in-service stressors and reports 
that he had been "fired upon" during active duty.  See 
August 16, 1998 VA outpatient progress notes.  Through 1999, 
the veteran continued to receive regular treatment for the 
psychiatric problems documented under various diagnoses 
listed above, as well as substance abuse.  More recent 
records dated in 2002 show that the veteran has maintained 
sobriety and that substance abuse has been shown to be in 
remission.



However, more recent medical evidence in the form of two VA 
psychiatric evaluations (conducted in December 2003 and in 
March 2004) indicates that the current diagnosis is not PTSD.  
The report of the December 2003 examination specifically 
provides that the veteran "experienced no specific traumatic 
event other than his . . . right ankle sprain.  There seems 
to be a little precipitating event to warrant a diagnosis of 
[PTSD] and [the veteran] is unable to endorse any other signs 
of symptoms of this condition [i.e., other than sleep 
disturbance and intermittent hallucinations]."  The veteran 
was diagnosed with status post substance-induced psychotic 
disorder with hallucinations, and alcohol and cocaine 
dependence, in remission, and polysubstance dependence, in 
remission.              

In the March 2004 VA psychiatric examination report, the 
examiner noted that the veteran's accounting of the 
purportedly traumatic, severe injury from the fall is 
inconsistent with actual medical history as documented in the 
claims folder, which shows a right ankle sprain.  (It is 
noted that elsewhere in the record, the veteran indicated 
that his injury was severe enough that doctors had considered 
amputation.  See, e.g., February 2004 hearing transcript.  
However, no medical evidence in the record supports this 
statement.)  Further, the examiner opined that "it is quite 
unlikely that [the veteran] could have PTSD resulting from 
[the fall]," and that the purported stressors (apparently 
referring to the veteran's accounting of witnessing dead 
bodies or wounded soldiers; hearing a mine explosion and 
artillery fire) "do not seem to be significant enough to 
lead to a diagnosis of PTSD."  The examiner also opined that 
the paranoid schizophrenia, diagnosed some ten years ago, was 
probably psychosis secondary to substance abuse.  The 
examiner concluded that the veteran currently has major 
depression, recurrent and chronic, and not PTSD.   

In sum, the record does not show a specific enough 
description of the claimed stressors to enable corroboration.  
Or, the claimed stressor events (e.g., hearing sirens and 
artillery fire; witnessing dead or mutilated bodies) are not 
verifiable events in this case.  Even assuming that these 
events as described by the veteran, collectively or 
individually, are verifiable events, and corroboration has 
taken place, a medical examiner specifically opined that they 
do not appear to be significant enough to warrant a diagnosis 
of PTSD.  Moreover, in fact, the veteran himself repeatedly 
has stated that the primary traumatic event, which he 
believes is the cause of his psychiatric problems, is the 
fall in Korea, which resulted in a right ankle sprain, as 
opposed to the other incidents described.  See, e.g., 
December 2002 statement.  A VA examiner opined that it would 
be unlikely that the veteran could have PTSD from an ankle 
sprain.  See March 2004 examination report.  
  
The Board also acknowledges the veteran's purported statement 
in 1998 (see VA medical records) that he had been "fired 
upon."  There is no evidence that he in fact was fired upon, 
or was wounded in active service by artillery fire.  Nor did 
the veteran make such an allegation, other than reporting 
that he had heard artillery fire and a mine explosion from a 
distance.  Because the prior PTSD diagnosis apparently was 
grounded, at least in part, upon purported factual basis - 
namely, the veteran's report that he was "fired upon" - 
that was neither verified before the diagnosis was rendered, 
nor corroborated by any evidence of record after 1998 other 
than the veteran's own allegations, the Board cannot find 
that there is a definite diagnosis of PTSD for the purposes 
of service connection here.  Moreover, it is noted that, 
while not absolutely explicit, recent VA medical opinion 
suggests that the root of the veteran's psychiatric problem, 
initially diagnosed as paranoid schizophrenia a decade ago, 
is substance abuse that occurred after service, further 
casting doubt on the veteran's allegation that active 
service, which ended some two and one half decades ago, is 
the cause of his psychiatric problem.          
   
Finally, the Board acknowledges the layperson statements 
submitted by the veteran's spouse and two other relatives 
describing the veteran's moodiness, temper, nightmares, and 
depression after returning from the service.  These 
individuals are qualified to describe their observations of 
the veteran after service.  However, none of these 
individuals is shown to be a medical professional qualified 
to opine on an etiological, or causal, relationship between 
an in-service event and current medical disorder or disease.  
As stated above, the Board requires such medical evidence in 
a PTSD service connection claim.  The law is clear that, 
although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of, or may be readily recognized by, lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
etiology (medical causation).  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).      

With no corroborated stressor, no current diagnosis of PTSD, 
and no medical opinion linking any diagnosed psychiatric 
disorder to active service, the Board must find that neither 
the criteria for service connection for PTSD, nor the 
criteria for service connection for any other diagnosed 
psychiatric disorder have been met.  Moreover, because the 
earliest evidence of a psychiatric disorder is dated some 
fifteen years after discharge, there is no basis for 
presumptive service connection for psychosis.  

In light of all of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  
Accordingly, the benefit-of-reasonable-doubt rule is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  


ORDER

Service connection for PTSD is denied.




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



